DETAILED ACTION
1.	The communication is in response to the application received 07/31/2018, wherein claims 1-10 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 12/01/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Specification
5.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 
6.	The disclosure is objected to because of the following informalities: it appears “manoeuvring” should be “maneuvering”. See para 22 pg. 7.  Appropriate correction is required.
Please ensure that the remaining disclosure is free of all spelling and grammar errors.

Drawings
7.	The drawings(Figs. 1-3) are objected to because not all of the labels are clear and in a few cases it is difficult to determine which elements the labels correspond to.  For e.g., in Fig. 2, it appears elements 9 (base/bracket) and 10 (sensor) point to the same object.  Figure 2 also depicts a line that connects to sensor 10 near the bottom, however, it is not clear what this line refers to.  Also, the reference lines in Fig. 3 are not entirely evident. For e.g., it seem the diverging lines that originate at element 10 (sensor) are drawn to represent a FOV of camera 12, however, label 20 suggests this region is a recording of the event by camera 12 which does not make sense. All of the elements in the drawings should be clearly identified so that they can be easily understood and moreover can be referenced back to the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 16/631,981 in view of Wenger et al. 
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 16/074,153


Co-pending Application 16/631,981

Claim 1
A device recording the collisions of flying animals with wind turbines and indicating where they fell on the ground, comprising: at least two sensors circumferentially arranged on at least two different heights of the wind turbine tower the sensors being connected with the control and recording unit by wires or wireless data transmission.

Claim 1
A system recording the collisions of flying animals with wind turbines (1) and indicating the position where they fallen to the ground, which comprises: a wind turbine (1) composed of a tower (2), a nacelle (3) and a rotor (4) with blades (5), a sensor system composed of a sensor (6) and peripheral devices, characterised in that the sensor (6) is mounted on the wind turbine (1) nacelle (3) and/or wind turbine tower (2), and the sensor is a LIDAR sensor or a 3D light field camera or a 3D radar scanning the space around the wind turbine (1) in the field of view (7) of the sensor (6).


	Claim 1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 981, in view of Wegner. As seen in the chart above, claim 1 of 981 disclose all of the elements in the instant claims, where noted differences are primarily due to (1) the elements not necessarily being one-to-one and (2) the use of equivalent and/or substitute terms describing the elements.  
As to Claim 1, Those features that are not disclosed by 981 include “at least two sensors circumferentially arranged on at least two different heights of the wind turbine tower the sensors being connected with the control and recording unit by wires or wireless data transmission.”
Wegner however teaches the foregoing limitation as per Figs. 4-7 which show two sensor arrangements (125 and 130) on a wind turbine tower located at two different heights and which can be controlled by controller 123.
981 and Wegner are analogous art because they are from the same or similar field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor arrangements as illustrated in Wegner for the purposes of providing bird or bat detection and identification for wind turbine risk mitigation (abstract)

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 4, claim 4 recites the limitation phrase “wherein the sensors are mounted on the mounting bases in a form other than peripheral.” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that clearly shows what is meant “in a form other than peripheral” when mounting the sensors. Therefore for the purpose of applying art, the Examiner interprets the aforementioned phrase to simply refer to mounting sensors to a wind turbine tower employing any means possible.
Regarding claim 6, claim 6 recites the limitation phrase “further comprising: at least one video camera and/or night-vision camera and/or infra- red camera and/or camera and/or a detector recording the voices of bats and/or optical indicator and/or loudspeaker, which are mounted on the wind turbine tower and activated by recorded events on at least one sensor in order to additional recording of event” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that clearly shows what is meant by the activated by recorded events on at least one sensor in order to additional recording of event. Therefore for the purpose of applying art, the Examiner interprets the aforementioned phrase to mean recording captured events.
Regarding claim 10, claim 10 recites the limitation phrase “further comprising: a spray system mounted on a wind turbine tower or a spray system mounted on the wind turbine nacelle or a spray system mounted on the ground in the vicinity of the wind turbine.”” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that clearly shows what is meant by the spray system. Therefore for the purpose of applying art, the Examiner interprets the aforementioned phrase to mean a deterrent system.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
13.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (US 9,521,830 B2), in view of Delprat (US 2011/0192212 A1), hereinafter referred to as Wenger and Delprat, respectively.
Regarding claim 1, (Currently amended) Wenger discloses “A device recording the collisions of flying animals with wind turbines and indicating where they fell on the ground, comprising: at least two sensor[For sensor arrangements (125 and 130) at two different heights of a tower, see Figs. 4 -6 (and associated text). ] the sensors being connected with the control and recording unit[See hardware arrangement as per Fig. 7 where controller may record images of birds, etc. to a storage medium for further analysis (e.g., col. 12 lines 10-21). As to wireless operations, see e.g., col. 8 lines 43-59.]
Although Wenger discloses the foregoing, Wenger does not explicitly disclose a means for indicating/suggesting an animal’s location on the ground following a collision. Delprat on the other hand from the same or similar field of endeavor is found to suggest “and indicating where they fell on the ground” [Delprat shows a method for counting and analyzing animal impacts on a wind turbine blade (abstract) to help overcome drawbacks of prior methods involving in-situ counting near the wind turbine (para 0008-0011); hence, the number of strikes in and around the area of the wind turbine can be determined]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine risk mitigation system disclosed by Wenger for reducing the risk of a wind turbine blade striking protected birds or bat species to add the teachings of Delprat as above for providing a method to detect and analyze those cases involving animal strikes to determine a count of the impact frequency when installing wind farms (para 0001 and 0011).
Regarding claim 2, (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wegner further discloses “wherein at least one sensor circuit[Refer to sensor module 130 of Wenger in for e.g., Fig. 4 at the top of the wind turbine tower near the rotor]
Regarding claim 4, (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wegner further discloses “wherein the sensor[Given the BRI of the foregoing (see 112b rejection above), Wenger’s sensor modules are mounted as shown for e.g. in Figs. 4-6]
Regarding claim 8 (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Regarding “wherein the sensorSt. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
 Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the device of Claim 8 since the art of record discloses control and recording 
Regarding claim 10 (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Due to the uncertainty in the meaning of ‘spray system” (See 112(b) rejection above), Examiner interprets said system as any deterrent used by the wind turbine system. Hence, Wenger  discloses “further comprising: a spray system[See deterrent system 124 in Fig. 7]
Claims 3, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger, in view of Delprat, and in further view of  Verhoef J.P. et al. (WT-Bird A Low Cost Solution for Detecting Bird Collisions, ECN-C—04-046, April 2004), hereinafter referred to as Verhoef.
Regarding claim 3, (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wegner and Delprat  however do not further disclose “wherein at least one sensor circuit[Verhoef (Sect. 3.2 pg. 16) teaches a 2nd lower microphone positioned inside the tower of the wind turbine at the tower bottom which can be used to detect colliding animals] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems disclosed by Wenger and Delprat to add the teachings of Verhoef as above for providing a low cost solution bird collision detection system in 
Regarding claim 5 Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wenger and Delprat however do not teach “wherein the sensors [Fig. 2.3 (pg. 11) illustrates the microphone set up where said microphone is applied to the turbine wall as shown, i.e.,  no mounting base/bracket]
The motivation for combining Wegner, Delprat, and Verhoef has been discussed in connection with claim 3, above. 
Regarding claim 6 (Currently amended) Wenger and Delprat teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wenger further teaches  “further comprising: at least one video camera and/or night-vision camera and/or infra- red camera and/or camera and/or a detector recording the voices of bats and/or optical indicator and/or loudspeaker[Refer to Figs. 4-6 of Wegner regarding the various sensors (e.g., WFOV camera) that can be mounted to the tower as shown. Moreover, the controller (Fig 7) may record images of birds, etc. to a storage medium for further analysis (e.g., col. 12 lines 10-21).  Note Delprat also employs acoustic sensors (e.g., para 0013)]
Although Wenger and Delprat teach the above elements, they do not explicitly address video capture. Verhoef on the other hand from the same or similar field of endeavor discloses video capability for a bird collision system [See low cost video cameras or web cams may be used (e.g., pg. 7 Sect. 1.2). Also refer to Sect. 6.1 pg. 29 for camera arrangement]

Regarding claim 7 (Currently amended) Wenger, Delprat, and Verhoef teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Wenger further discloses “wherein said at least one additional video camera and/or night-vision camera and/or infra-red camera and/or camera and/or a detector recording the voices of bats and/or optical indicator and/or loudspeaker[Wenger col. 11 lines 22-37 describes imaging sensor module 130 that may be mounted to the top of nacelle 115 (Figs. 4-6). These sensors can be similar to those found in module 125 (e.g., WFOV camera.]
Although Delprat does not teach using cameras, Verhoef is capable of providing additional cameras. [Up to three cameras may be used as per pg. 29 Sect. 6.1 in the WT-Bird system]
The motivation for combining Wegner, Delprat, and Verhoef has been discussed in connection with claim 3, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
For e.g., Cavanagh et al. WO 2018/081610 A1 describes a system and method for detecting bats and avian carcasses after striking wind turbines (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486